 538DECISIONS OF NATIONALLABOR RELATIONS BOARDLocal 167,, AFL, as the exclusiverepresentativeof all its employees in the afore-said appropriate unit. relative to therentals of company-owned houses occupiedby employees, the Respondent has engaged in andis.engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By said acts the Respondenthas interferedwith,restrained,and coercedits employees in the exercise of therights guaranteed in Section7 of the Actand thereby engaged in andis engaging in unfair labor practices within themeaning ofSection 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of section 2 (6) and (7) of the Act.[Recommendations omitted from publicationin this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with United Cement, Lime andGypsum Workers International Union, Local 167, AFL, as the exclusiverepresentative of all the employees in the bargaining unit described hereinwith respect to changes in rentals of company-owned houses at our Ford-wick plant.WE WILL NOT make any unilateral changes affecting any employees in theunit represented by the union with respect to company housing without priorconsultation with the union.The bargaining unit is :All maintenance and production employees at our Fordwick plant, exclud-ing all supervisory, laboratory, and clerical employees.LEHIGH PORTLAND CEMENT COMPANY,Employer.Dated ------------------By -----------------------------------------(Representative)^(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.NEW JERSEY OYSTER PLANTERS AND PACKERS ASSOCIATION,INC.andUNITED PACKINGHOUSE WORKERS OF AMERICA,CIO,PETITIONER.Case No. 4-RC-1673.November 24, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold X. Summers, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].101 NLRB No. 118. NEW JERSEY OYSTER PLANTERS AND PACKERS ASSN., INC.539Upon the entire record in thiscase,the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim I to represent certainemployees of the Employers.3.The Employers and Local 56 urge as a bar to the instant pro-ceeding an agreement between themselves executed on May 9, 1952,and effective until September 30, 1953.The Petitioner contends thatthis contract is no bar because it is a premature extension of a contractpreviously executed between the Employers and the United Oyster-men's Union, Local 19600, AFL, hereinafter referred to as Local19600, and effective until September 30, 1952, with a 60-day automaticrenewal clause.The petition herein was filed on July 23, 1952.The Board files reveal that the Petitioner recently filed a petitionin Case No. 4-RC-1413 seeking the same unit of the Employers'employees as sought herein. In thatcase,Local 19600 intervenedat the hearing which was held on March 4, 1952, and urged that itscontract referred to above, which had a substantial period of timeto run,was a barto determination of representatives at that time.The Board in its Decision and Order issued on April 15, 1952, upheldLocal 19600's contract bar contention and dismissed the petition?In the instant proceeding the record discloses that Local 19600, ata membership meeting held in February 1952, voted to consolidatewith Local 56.This action by Local 19600 was reaffirmed by itsmembershipat a subsequentmeeting held in early March 1952.Byletter dated April 18, 1952, the regional director of the AFL, whowas appointed to act as administrator of Local 19600, advised theEmployers that he had "directed and approved the taking over" ofLocal 19600 by Local 56 and that Local56 wasnow the bargainingagent of the Employers' employees, and further advised the Employersthat the contract between the Employers and Local 19600 "is to beconsidered terminated." Subsequently, on May 9, 1952, the Employersand Local 56 signed a new contract .-3Upon the foregoing facts, we find no merit to Local 56's contentionthat as the result of the consolidation of both unions, the existingcontract between the Employers and Local 19600 was automaticallyterminated and removedas a bar so asto render inapplicable thepremature extension doctrine to the execution of a new contract.The'Meat and Cannery Workers Union, Local 56, affiliated with the Amalgamated MeatCutters and Butcher Workmen of North America, AFL, hereinafter referred to as Local 56,was permitted to intervene at the hearing on the basis of its contractual interest.s New Jersey Oyster Planters and Packers Association, Inc.,98 NLRB 1187.$ Although the May 9 contract provided for a wage increase, it incorporated for themostpart andin the same languagethe provisions of the previous contract. In addition,article 111, section 2 of the May 9 contract refers to the previous contract as "between theparties." 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacts here reveal no schism in the contracting union resulting in theestablishment of a new union which challenged the representativestatus of the existing local.Rather the facts clearly reveal that thechange in character and status of Local 19600 has been mainly one ofdesignation and affiliation which never left any doubt or confusion asto the existing bargaining representative.Where the only changein the bargaining representative has been of the character noted above,the Board, despite such change, has upheld the existing contract as avalid and subsisting agreement and effective as a bar.4Thus thecontract between the Employers and Local 56 executed on May 9, 1952,was, in effect, a premature extension of the previous contract which,as noted above, was effective until September 30, 1952 5Moreover, although the record shows that Local 19600 voted tocoLsolidate with Local 56 in February 1952, its contract with the Em-ployers was subsequently urged as a bar to the Petitioner's petitionin Case No. 4-RC-1413, with the result that the petition in that casewas dismissed.Under such circumstances, the parties are nowestopped from pleading that the consolidation of the two locals hadthe effect of changing the identity of the contracting local so as torender inapplicable the premature extension doctrine as a basis forfinding the new contract not a bar.As the petition herein was timelyfiled with respect to the automatic renewal date of the original con-tract, we find no bar to a present determination of representatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employers within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, that allproduction and maintenance employees 6 of the employer-members ofthe New Jersey Oyster Planters and Packers Association, Inc., in-cluding crew members but excluding office clericals, captains, and allother supervisors as defined in the Act, constitute an appropriate unitfor the purpose of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]Michigan Bell Telephone Company,85 NLRB 303;Chesapeake& PotomacTelephoneCompany,89 NLRB 231; seeHarris-Woodson Co., Inc.,85 NLRB 1215;Missouri ServiceCompany,87NLRB 1142.5Western Electric Company, Incorporated,85 NLRB 563. In applying the prematureextension doctrine, it is immaterial whether the supplemental contract is treated analyti-cally as a new contract or as the extension of an existing agreement.Blasr LimestoneCompany, 70NLRB 689.or is it material that the employees may have received sub-stantial benefits under the terms of the new agreement,Radio Corporation of America,89 NLRB 1226.9 The unit herein is limited to those employees concerned with the planting,dredging,packing,or shipping of oysters.